Liability in this case was not seriously disputed. I find for the plaintiff on this issue.
The principal contest in the case was on the question of damages. The plaintiff had been operated on for bi-lateral hernia in June, 1934. A cure had been effected. As a result of the collision in this case he was thrown to the floor of the car and his groin was pressed against the emergency brake handle. Although suffering pain, he drove home, worked the next day and visited his doctor the following night. The doctor not being in his office, the plaintiff worked the following day and saw his doctor the second night following the accident. The doctor, a competent surgeon who had operated on the plaintiff before, found a well defined recurrent inguinal hernia with a pronounced protuberance. This was treated and reduced by an abdominal belt prescribed by the surgeon. While the condition persisted at least to June, 1936, at intervals, a period of eight months, the condition had improved by the time of trial. There was a dispute in the medical testimony as to the necessity of another operation to cure the condition.
On the whole evidence, particularly because the facia was perfect after the first operation and all agreed that it is separated now, I find that another operation is necessary to restore the plaintiff to his condition before the accident. An amendment was filed during the trial to cover loss of wages during the subsequent operation and allowed over the objection of the defendant. I stated at the time that a motion for a continuance to meet the allegations of this amendment would be granted. No such motion was made.
   Judgment for the plaintiff for $1000.